[ex107001.jpg]
AGREEMENT FOR PURCHASE AND SALE OF PLEASANTON PLAZA, PLEASANTON, CALIFORNIA
August 10, 2020 between EQUITY ONE (WEST COAST PORTFOLIO) LLC and 10x GENOMICS,
INC.



--------------------------------------------------------------------------------



 
[ex107002.jpg]
AGREEMENT FOR PURCHASE AND SALE THIS AGREEMENT FOR PURCHASE AND SALE is made and
entered into as of August 10, 2020, by and between EQUITY ONE (WEST COAST
PORTFOLIO) LLC, a Florida limited liability company (“Seller”), and 10x
GENOMICS, a Delaware corporation (“Buyer”). RECITALS A. Seller owns the
“Property” (defined below). B. Seller wishes to sell the Property to Buyer, and
Buyer wishes to acquire the Property from Seller, upon the terms and subject to
the conditions contained in this Agreement. NOW, THEREFORE, in consideration of
the mutual covenants and promises set forth in this Agreement, and for other
valuable consideration, receipt of which is hereby acknowledged, Seller and
Buyer agree as follows: ARTICLE 1 BASIC DEFINITIONS “Affidavit” shall have the
meaning set forth in Section 7.1. “Business Day” shall mean a day that is not a
Saturday, Sunday or legal holiday for national banks in Alameda County,
California. “Claims” shall have the meaning set forth in Section 3.6. “Closing”
shall mean the close of Escrow to effect the sale of the Property to Buyer.
“Closing Date” shall mean the date of the Closing and shall be the date which is
forty-five (45) days following the expiration of the Contingency Period, or such
other date as mutually agreed upon by Buyer and Seller. By providing Seller with
written notice no later than five (5) business days prior to Closing and
simultaneously depositing into Escrow an additional Deposit in the amount of
$250,000.00 (the “Extension Deposit”), Buyer shall have the right to extend the
date of Closing by thirty (30) days (the “Buyer’s Closing Extension”).
“Contingency Period” means the period commencing on the Effective Date and
ending at 5:00 P.M., Pacific Time on October 23, 2020. “Contract Period” shall
mean the period between the Effective Date and the Closing Date or earlier
termination of this Agreement. “Contracts” shall mean all service contracts and
similar agreements concerning the furnishing of goods and services to Seller
with respect to the Property. “Deed” shall have the meaning set forth in Section
6.1. “Deposit” means the aggregate of the Initial Deposit and, if it has been
deposited in the Escrow, the Additional Deposit and the Extension Deposit.



--------------------------------------------------------------------------------



 
[ex107003.jpg]
“Effective Date” means the date of this Agreement. "Environmental Laws" means
any and all federal, state, local or quasi-governmental laws (whether under
common law, statute or otherwise), ordinances, decrees, codes, rulings, awards,
rules, regulations or guidance or policy documents now or hereafter enacted or
promulgated and as amended from time to time, in any way relating to (i) the
protection of the environment, the health and safety of persons (including
employees), property or the public welfare from actual or potential release,
discharge, escape or emission (whether past or present) of any Hazardous
Materials or (ii) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of any Hazardous Materials. “Escrow”
means the escrow account opened with the Title Company for the deposit of the
Deposit and the Closing of the purchase and sale transaction contemplated by
this Agreement. “Event of Default” means a breach by a party to this Agreement
of its obligations under this Agreement, in the case of a covenant other than
that relating to the payment of money or to timely perform its obligations
required to close Escrow, a failure to cure within five (5) Business Days
following notice from the other party. "Hazardous Material(s)" means any solid,
liquid or gaseous substance or material that is described or characterized as a
toxic or hazardous substance, waste, material, pollutant, contaminant or
infectious waste, or any matter that in certain specified quantities would be
injurious to the public health or welfare, or words of similar import, in any of
the Environmental Laws, or any other words which are intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity or reproductive toxicity and
includes, without limitation, asbestos, petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel, or any mixture thereof), petroleum products,
polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or radioactive
matter, medical waste, soot, vapors, fumes, acids, alkalis, chemicals, microbial
matters (such as molds, fungi or other bacterial matters), biological agents and
chemicals which may cause adverse health effects, including but not limited to,
cancers and /or toxicity. “Improvements” means all improvements, and all
appurtenances to such improvements, located on the Land. “Independent
Consideration” means One Hundred Dollars ($100), which amount shall be disbursed
to Seller as independent consideration for entering into this Agreement.
“Intangible Property” means intangible personal property owned by Seller and
related to the Land and the Improvements, including, without limitation, to the
extent assignable: surveys, drawings and specifications for the Improvements, if
any; warranties and guaranties, if any, Seller’s interest in any and all
certificates of occupancy, governmental permits, approvals and licenses; claims
against tenants for reimbursements; and any declarant or other related rights or
interests under any declarations or other instruments that encumber the Land.
The previous provisions to the contrary notwithstanding, the term Intangible
Property shall specifically exclude all entrance, exit and leasing signs
referencing “Regency”, “Regency Centers” or affiliated entities. 2



--------------------------------------------------------------------------------



 
[ex107004.jpg]
“Land” means the real property described in the legal description set forth in
the Preliminary Title Report. “Lease” means a lease or other agreement for
occupancy of the Land or Improvements or any portion thereof. “Permitted
Exceptions” shall have the meaning set forth in Section 5.1. “Preliminary Title
Report” means the Preliminary Report issued by the Title Company under Order No.
NCS-1023309-SC and dated as of June 12, 2020, a copy of which is attached hereto
as Exhibit A. “Property” means collectively the Land, the Improvements and the
Intangible Property. “Purchase Price” shall have the meaning set forth in
Section 2.2. “Real Estate Compensation” shall have the meaning set forth in
Section 8.2. “Rent Roll” means the rent roll attached as Exhibit B. “Seller’s
Funds” shall have the meaning set forth in Section 6.1. “Tenant” means a person
or entity with a right to occupy a portion of the Property pursuant to a Lease.
“Title Company” means First American Title Insurance Company, 1737 First Street,
Suite 400, San Jose, CA 95112. ARTICLE 2 PURCHASE AND SALE 2.1 Purchase and
Sale. Seller agrees to sell the Property to Buyer, and Buyer agrees to purchase
the Property from Seller, upon all of the terms, covenants and conditions set
forth in this Agreement. 2.2 Purchase Price. The purchase price for the Property
(the “Purchase Price”) shall be deposited into Escrow no later than 10:00 a.m.
California time on the Closing Date and shall be Twenty Nine Million Seven
Hundred Fifty Thousand Dollars ($29,750,000). The Purchase Price shall be paid
by Buyer to Seller in immediately available funds through Escrow on the Closing
Date. 2.3 Deposit. 2.3.1 Within five (5) Business Days following the Effective
Date, Buyer shall deposit in Escrow with the Title Company Five Hundred Thousand
Dollars ($500,000). Promptly upon receipt of such funds, the Title Company shall
disburse the Independent Consideration to Seller. The amount initially
deposited, less the Independent Consideration, is the “Initial Deposit”. At the
same time the Initial Deposit is made into Escrow, Buyer and Seller shall
execute 3



--------------------------------------------------------------------------------



 
[ex107005.jpg]
and deliver to the Title Company Deposit Escrow Instructions in the form
attached hereto as Exhibit C. 2.3.2 If this Agreement has not been terminated on
or before the end of the Contingency Period as described below, within five (5)
Business Days following the end of the Contingency Period Buyer shall deposit in
Escrow with the Title Company Seven Hundred Fifty Thousand Dollars ($750,000)
(the “Additional Deposit”). 2.3.3 Buyer may cause the Deposit to be invested
while in Escrow using short term debt obligations subject to Seller’s consent,
which shall not unreasonably be withheld. Any and all interest earned on the
Deposit during the time it is held in Escrow shall belong to, and be paid to,
Buyer unless paid to Seller and applied against the Purchase Price at Closing.
Regardless of who it is paid to, all such interest shall be reported as interest
income by Buyer. At any time on or before the end of the Contingency Period, if
this Agreement has not previously been terminated, Buyer, in its sole
discretion, at its convenience, may, by notice to Seller, terminate this
Agreement. Buyer shall have the right, in Buyer’s sole, absolute and
unrestricted discretion, to notify Seller (such notice being a “Notice of
Satisfaction”) of its determination not to terminate this Agreement by notice to
Seller given on or before 5:00 p.m. Pacific time, on the last day of the
Contingency Period. If Buyer timely terminates this Agreement by notice to
Seller or does not timely deliver a Notice of Satisfaction, this Agreement shall
be deemed terminated and within one (1) Business Day following any such
termination Seller shall take all actions required by the Title Company to cause
the Title Company to pay the Deposit and all interest accrued thereon to Buyer.
Buyer shall pay any escrow cancellation charge. Upon termination of this
Agreement under this subsection, the parties shall have no further rights and
obligations under this Agreement except those that expressly survive such
termination. 2.4 Application of Deposit. If the purchase and sale transaction is
consummated as contemplated by this Agreement, then the entire amount of the
Deposit and all interest accrued thereon shall be paid to Seller and credited
against the Purchase Price. After the conclusion of the Contingency Period, the
Deposit (as increased by the Additional Deposit and as may be further increased
by the Extension Deposit) shall not be refundable except upon terms otherwise
expressly set forth in this Agreement. 2.5 Provisions Survive Termination. The
provisions of this Agreement relating to the return of the Deposit shall survive
the termination of this Agreement until such time as the Deposit has been
returned. ARTICLE 3 CONDITIONS PRECEDENT 3.1 Buyer’s Conditions Precedent.
Notwithstanding anything in this Agreement to the contrary, Buyer’s obligation
to purchase the Property shall be subject to and contingent upon the
satisfaction or waiver by Buyer of each of the following conditions precedent on
the Closing Date: 3.1.1 The absence of an ongoing uncured Event of Default by
Seller of its obligations under this Agreement. 4



--------------------------------------------------------------------------------



 
[ex107006.jpg]
3.1.2 Seller shall have delivered the closing deliveries contemplated in Section
6.1.1. 3.1.3 The Seller shall have performed all obligations Seller agreed to
perform pursuant to the title objection provisions of subsection 5.1.1 related
to the Buyer’s Title Policy (as defined herein). 3.1.4 As of the Closing, the
willingness of the Title Company to issue, upon the Closing, its American Land
Title Association owner’s extended coverage form policy of title insurance
(“Buyer’s Title Policy”), insuring Buyer in the amount of the Purchase Price,
subject only to the printed conditions and exceptions of such policy and the
Permitted Exceptions. The previous provisions to the contrary notwithstanding,
in the event the Title Company is not willing to issue the Buyer’s Title Policy
due to any action or inaction of Buyer, the condition of this subsection 3.1.4
shall be deemed satisfied. 3.1.5 All Leases shall have terminated, all Tenants
shall have vacated and, other than as set forth in recorded documents, there
shall not be any person or entity with a right of possession of the Land or any
portion thereof. 3.1.6 As of the Closing Date, no action or proceeding shall
have been commenced by or against Seller under the federal bankruptcy code or
any state law for the relief of debtors or for the enforcement of the rights of
creditors, and no attachment, execution, lien, or levy shall have attached to or
been issued with respect to any portion of the Property. 3.1.7 The
representations and warranties of Seller shall be materially true and correct in
their entirety as of the Closing Date. If at any time after the Effective Date
and prior to the Closing Date, any of the warranties or representations made by
Seller become materially untrue or incorrect, then the Seller shall promptly
notify the Buyer of such event. 3.1.8 As of the Closing Date, there shall not be
present on or under the Land or Improvements any material quantities of
Hazardous Materials which were not present on or under the Land or Improvements
as of the end of the Contingency Period. 3.2 Seller’s Conditions Precedent.
Notwithstanding anything in this Agreement to the contrary, Seller’s obligation
to sell the Property shall be subject to and contingent upon the satisfaction or
waiver by Seller of the following conditions precedent on the Closing Date:
3.2.1 The Initial Deposit and the Additional Deposit shall each have timely been
delivered to the Title Company. 3.2.2 The absence of an ongoing uncured Event of
Default by Buyer of its obligations under this Agreement; 3.2.3 Buyer shall have
delivered the closing deliveries contemplated in Section 6.1.2. 3.2.4 The
representations and warranties of Buyer shall be materially true and correct in
their entirety as of the Closing Date, as evidenced by a certificate provided by
Buyer on 5



--------------------------------------------------------------------------------



 
[ex107007.jpg]
the Closing Date. If at any time after the Effective Date and prior to the
Closing Date, any of the warranties or representations made by Buyer become
materially untrue or incorrect, then the Buyer shall promptly notify the Seller
of such event. 3.3 Conditions Precedent. If a party proceeds to the close of
Escrow for the purchase and sale of the Property pursuant to this Agreement such
party shall be deemed to have waived any remaining unfulfilled conditions in
favor of the consenting party. 3.4 Failure or Waiver of Conditions Precedent. In
the event either contingency set forth in Sections 3.1 and 3.2 is not satisfied
due to reasons or events that are not the result of the breach of this Agreement
by the party intended to be benefited by such condition, or such condition is
not waived by notice by the party intended to be benefited thereby, then by
notice from the party intended to be so benefited to the other, this Agreement
shall terminate and the parties shall not have any obligations accruing
following such termination except those which explicitly survive termination in
accordance with the express provisions of this Agreement. In any event, a party
may not terminate this Agreement pursuant to this Section 3.4 if the failure of
a condition for the benefit of that party is the result of an Event of Default
by that party, it being the intent of the parties that any Event of Default
shall be addressed in accordance with the provisions of Article 7 of this
Agreement. In no event shall Seller’s failure to terminate all Leases and/or any
Tenant’s failure to vacate be deemed a breach of Seller’s obligations under this
Agreement. Within one (1) Business Day following a termination pursuant to this
Section 3.4, Seller shall take all such actions as may be required by the Title
Company to cause the Title Company to disburse the Deposit and all interest
accrued thereon to Buyer. Upon any termination of this Agreement other than due
to Seller’s Event of Default, Buyer shall pay any escrow cancellation charge.
Either party may, at its election, at any time or times on or before the date
specified for the satisfaction of the condition, waive by notice to the other
party any of the conditions for its benefit set forth in Sections 3.1 and 3.2
above. 3.5 Buyer’s Review and Seller’s Disclaimer. 3.5.1 Until the termination
of this Agreement, subject to the rights of Tenants pursuant to their respective
Leases and the conditions set forth below, and upon at least one (1) Business
Day’s prior notice to Seller, Buyer, its employees, consultants and contractors,
shall be permitted to make a physical inspection of the Property. Within two (2)
business days following the Effective Date, shall make available to Buyer and
its representatives in an electronic virtual file room any and all documents and
information relating to the Property (excluding Seller entity ownership and
entity financial documents) in Seller’s possession, including information
regarding the physical condition of the Property, construction documents,
condition reports, maintenance and repair contracts and related correspondence
and related invoices, property operating expenses, insurance claims, reports
relating to prior damage, correspondence with Tenants and the owners, tenants
and managers of neighboring properties and governmental entities and similar
documents relating to the Property which are material to the purchase, ownership
or operation of the Property. Seller shall reasonably cooperate with Buyer in
the making of its investigations. The previous provision to the contrary
notwithstanding, the Buyer shall not conduct any intrusive environmental testing
or sampling on the Property without the prior written consent of Seller, which
consent shall not unreasonably be withheld or conditioned and shall be deemed
given if not denied by notice to Buyer given within two (2) Business Days
following the giving of Buyer’s request for consent. In 6



--------------------------------------------------------------------------------



 
[ex107008.jpg]
the event the Buyer wishes to perform intrusive testing or sampling, the Buyer
shall give Seller at least two (2) Business Days prior written notice requesting
Seller’s consent, which notice shall be accompanied by a detailed description of
the contemplated work and a map indicating the location of the testing. Such
testing shall be conducted in such a way as to minimize interference with the
business operations of the Tenants. 3.5.2 In conducting any inspections,
investigations or tests of the Property, Buyer and its agents and
representatives shall: (i) not unreasonably disturb the Tenants unless otherwise
permitted under their respective Leases, nor violate applicable law relating to
such entry and inspection; (ii) not unreasonably interfere with the operation
and maintenance of the Property; (iii) promptly repair and restore any damage
caused by any invasive or destructive testing or sampling; (iv) comply with all
applicable laws; (v) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Property; and (vi) not
permit any liens to attach to the Property by reason of the exercise of its
rights hereunder. 3.5.3 During the Contract Period, Buyer shall not interview,
converse or communicate with any Tenant. 3.5.4 Buyer shall indemnify and defend
Seller against and hold Seller harmless from any and all loss, cost, damage,
liability and expense (including reasonable attorneys’ fees and costs and
including the release of mechanic’s or material supplier liens) arising out of
the activities of Buyer, its contractors and agents and their respective
employees on the Property prior to the Closing. This indemnification and defense
obligation shall survive the Closing or the termination of this Agreement.
Notwithstanding the foregoing, Buyer shall not be obligated to Seller under this
paragraph for any loss, cost, damage, liability or expense arising out of
Buyer’s mere discovery of preexisting conditions at the Property nor any
liability arising out of Seller’s or any third party’s acts or omissions,
negligence or willful misconduct. 3.5.5 Prior to any entry onto the Property by
Buyer or its agents, Buyer shall deliver to Seller evidence reasonably
acceptable to Seller of the existence of commercial general liability insurance
with minimum limits (which may be provided through a combination of underlying
and umbrella coverage) of at least Two Million Dollars ($2,000,000) per
occurrence and Five Million Dollars ($5,000,000) in the aggregate, and evidence
that any contractors performing destructive or invasive activities maintain
workers’ compensation insurance. The commercial general liability insurance
shall be issued by insurers authorized to do business in California and having a
national rating of A-XI or better and shall include provisions or endorsements
insuring Buyer’s indemnification obligations under this Agreement and
designating Seller as an additional insured. The obligations of Buyer pursuant
to this Section 3.5 shall survive the termination of this Agreement or the close
of Escrow. 3.6 As-Is. BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, SELLER HAS NOT MADE,
AND SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS OF ANY KIND OR CHARACTER REGARDING ANY ASPECT OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION: (A) THE VALUE, NATURE, QUALITY OR
PHYSICAL CONDITION THEREOF, (B) THE INCOME TO BE DERIVED THEREFROM, (C) THE 7



--------------------------------------------------------------------------------



 
[ex107009.jpg]
SUITABILITY OF THE PROPERTY FOR ANY ACTIVITY OR USE WHICH BUYER OR ANY TENANT
MAY CONDUCT THEREON, (D) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH
ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, (F) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, OR (G)
COMPLIANCE OF THE PROPERTY WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND
USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE EXISTENCE
THEREIN, THEREON OR THEREUNDER OF HAZARDOUS MATERIALS. ADDITIONALLY, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, NO PERSON
ACTING ON BEHALF OF SELLER IS AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF BUYER
ACKNOWLEDGES THAT NO PERSON HAS MADE, ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT REGARDING THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREIN. BUYER
ACKNOWLEDGES THAT, HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY,
BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATIONS AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER, OTHER THAN INFORMATION EXPRESSLY REQUIRED
TO BE PROVIDED BY SELLER HEREUNDER. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT
TO THE MAXIMUM EXTENT PERMITTED BY LAW THE SALE PROVIDED FOR HEREIN IS MADE ON
AN “AS-IS, WHERE-IS” BASIS WITH ALL FAULTS. FURTHERMORE, EXCEPT FOR ANY CLAIM
THE BUYER MAY HAVE AS A RESULT OF THE BREACH BY THE SELLER OF ANY EXPRESS
REPRESENTATION OR WARRANTY OF SELLER SET FORTH HEREIN OR IN THE CLOSING
DOCUMENTS, BUYER DOES HEREBY RELEASE AND FOREVER DISCHARGE SELLER, ITS
DIRECTORS, SHAREHOLDERS, OFFICERS, EMPLOYEES, LEGAL REPRESENTATIVES, AGENTS AND
ASSIGNS, FROM ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS AND DEMANDS FOR,
UPON OR BY REASON OF ANY DAMAGE, LOSS OR INJURY WHICH HERETOFORE HAVE BEEN OR
WHICH HEREAFTER MAY BE SUSTAINED BY BUYER RESULTING FROM OR ARISING OUT OF THE
PRESENCE OF ANY HAZARDOUS MATERIALS OR OTHER ENVIRONMENTAL CONTAMINATION ON OR
IN THE VICINITY OF THE PROPERTY, INCLUDING THE SOIL AND/OR GROUNDWATER
(HEREINAFTER REFERRED TO AS THE “CLAIMS”). THIS RELEASE APPLIES TO ALL SUCH
CLAIMS WHETHER THE ACTIONS CAUSING THE PRESENCE OF HAZARDOUS MATERIALS ON OR IN
THE VICINITY OF THE PROPERTY OCCURRED BEFORE OR AFTER THE CLOSING. THIS RELEASE
EXTENDS AND APPLIES TO, AND ALSO COVERS AND INCLUDES, ALL STATUTORY OR COMMON
LAW CLAIMS THE BUYER MAY HAVE AGAINST THE SELLER. THE PROVISIONS OF ANY STATE,
FEDERAL, OR LOCAL LAW OR STATUTE PROVIDING IN SUBSTANCE THAT RELEASES SHALL NOT
EXTEND TO CLAIMS, DEMANDS, INJURIES OR DAMAGES WHICH ARE UNKNOWN OR UNSUSPECTED
TO EXIST AT THE TIME, TO THE PERSON EXECUTING SUCH RELEASE, ARE HEREBY EXPRESSLY
WAIVED. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR ANY
TERMINATION OF THIS AGREEMENT. 8



--------------------------------------------------------------------------------



 
[ex107010.jpg]
ARTICLE 4 WARRANTIES AND REPRESENTATIONS AND COVENANTS 4.1 Seller’s Warranties
and Representations. Seller hereby makes the following representations and
warranties to Buyer as of the Effective Date: 4.1.1 Seller is a limited
liability company, duly existing and organized under the laws of the state of
Florida and in good standing under the laws of the state of California, and has
full power and lawful authority to enter into and carry out the terms and
provisions of this Agreement and to execute and deliver all documents which are
contemplated by this Agreement, and all actions necessary to confer such power
and authority upon the persons executing this Agreement and all documents which
are contemplated by this Agreement to be executed on behalf of Seller have been
taken. This Agreement has been, and the documents contemplated to be delivered
by Seller at Closing will be, duly authorized, executed and delivered by Seller
and are and will be the legal, valid and binding obligations of Seller. Seller’s
execution, delivery and performance of this Agreement will not result in any
violation of, or default under, any document by which Seller is organized, any
agreement to which Seller is a party or by which Seller or the Property is
bound. 4.1.2 Seller is not a foreign person, foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Internal Revenue Code Section 1445 and any related regulations. 4.1.3 To the
best of Seller’s knowledge, a true, correct and complete copy of each Lease has
been delivered to Buyer or will be made available to Buyer after the Effective
Date. As of the Effective Date, other than as set forth in recorded documents,
the only leases, tenancies, licenses, rights to use or occupancy agreements and
amendments thereto in force with respect to the Property are the Leases from the
Tenants listed on the Rent Roll. The Rent Roll is accurate in all material
respects. There are no agreements with any Tenants including any options or
rights to renew or extend the Leases beyond their existing term other than as
set forth in the Leases. Other than as set forth in each Lease, no security or
other deposit has been received from a Tenant. 4.1.4 Seller has not received any
written notice that the condition of the Property is in violation of any
governmental laws or regulations. 4.1.5 Seller has not been served or received
written notice that the Seller or the Property is a defendant in, or subject to,
any litigation affecting the Property other than as set forth on Schedule A
attached hereto. 4.1.6 Seller is not a party to any third party management
agreement related to the operation and management of the Property. 4.1.7 Seller
is not the subject of, and no petition has been filed by or against Seller for,
any proceeding under bankruptcy, insolvency, or similar laws. 4.1.8 Other than
as set forth in the Leases or recorded documents, Seller has not granted any
options or rights of first refusal or rights of first offer to third parties to
purchase or otherwise acquire an interest in the Property that will survive the
Closing. 9



--------------------------------------------------------------------------------



 
[ex107011.jpg]
4.1.9 There are no Contracts affecting the Property other than as set forth on
Schedule B attached hereto. Buyer shall not be obligated to assume any Contract
as of the Closing unless at least thirty (30) days prior to the scheduled
Closing Date Buyer has given notice to Seller of Buyer’s election to assume the
Contract. 4.1.10 Seller is in compliance with all applicable anti-money
laundering and anti- terrorist laws, regulations, rules, executive orders and
government guidance, including the reporting, record keeping and compliance
requirements of the Bank Secrecy Act, as amended by The International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001, Title III of the
USA PATRIOT Act, and other authorizing statutes, executive orders and
regulations administered by OFAC, and related Securities and Exchange
Commission, SRO or other agency rules and regulations, and has policies,
procedures, internal controls and systems that are reasonably designed to ensure
such compliance. Neither: (i) Seller, any affiliate of Seller or any person
controlled by Seller; nor (ii) any person who owns a controlling interest in or
otherwise controls Seller; nor (iii) any person otherwise having a direct
beneficial interest (other than with respect to an interest in a publicly traded
entity) in Seller; nor (iv) any person for whom Seller is acting as agent or
nominee in connection with this investment, is a country, territory, person,
organization, or entity named on an OFAC List, or is a prohibited country,
territory, person, organization, or entity under any economic sanctions program
administered or maintained by OFAC. For the purposes of this paragraph, “OFAC”
means the U.S. Department of the Treasury’s Office of Foreign Assets Control and
“OFAC List” is any list of prohibited countries, individuals, organizations and
entities that is administered or maintained by OFAC, including: (i) Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001) issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), any related enabling legislation or any other similar executive
orders, (ii) the List of Specially Designated Nationals and Blocked Persons
maintained by OFAC), and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (iii) a
“Designated National” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515. For the purposes of this Agreement, “knowledge” of Seller shall
mean the actual knowledge of Howard Overton, without duty of independent
inquiry, without constructive knowledge, and without personal liability. 4.2
Buyer’s Representations and Warranties. Buyer hereby makes the following
representations and warranties to Seller as of the Effective Date: 4.2.1 Buyer
is a corporation, duly existing and organized under the laws of the State of
Delaware and in good standing under the laws of the state of California and has
full power and lawful authority to enter into and carry out the terms and
provisions of this Agreement and to execute and deliver all documents which are
contemplated by this Agreement, and all actions necessary to confer such power
and authority upon the persons executing this Agreement and all documents which
are contemplated by this Agreement to be executed on behalf of Buyer have been
taken. Buyer’s execution, delivery and performance of this Agreement will not
result in any violation of, or default under, any document by which Buyer is
organized, any agreement to which Buyer is a party or by which Buyer or the
Property is bound. This Agreement has been, and the 10



--------------------------------------------------------------------------------



 
[ex107012.jpg]
documents contemplated to be delivered by Buyer at Closing will be, duly
authorized, executed and delivered by Buyer and is and will be the legal, valid
and binding obligations of Buyer. 4.2.2 Buyer is in compliance with all
applicable anti-money laundering and anti- terrorist laws, regulations, rules,
executive orders and government guidance, including the reporting, record
keeping and compliance requirements of the Bank Secrecy Act, as amended by The
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001, Title III of the USA PATRIOT Act, and other authorizing statutes,
executive orders and regulations administered by OFAC, and related Securities
and Exchange Commission, SRO or other agency rules and regulations, and has
policies, procedures, internal controls and systems that are reasonably designed
to ensure such compliance. Neither: (i) Buyer, any affiliate of Buyer or any
person controlled by Buyer; nor (ii) any person who owns a controlling interest
in or otherwise controls Buyer; nor (iii) if Buyer is a privately held entity,
any person otherwise having a direct beneficial interest (other than with
respect to an interest in a publicly traded entity) in Buyer; nor (iv) any
person for whom Buyer is acting as agent or nominee in connection with this
investment, is a country, territory, person, organization, or entity named on an
OFAC List, or is a prohibited country, territory, person, organization, or
entity under any economic sanctions program administered or maintained by OFAC.
4.3 Seller’s Covenants. 4.3.1 During the Contract Period, Seller shall deliver
to Buyer before or promptly after its effective date a copy of any Lease or
amendment thereto and any new contract or agreement or amendment thereto
relating to the Property which would purport to bind the Property or the owner
of the Property following the Closing. 4.3.2 Seller shall: (a) during the
Contract Period operate, manage and maintain the Property in the ordinary course
of Seller’s business, and substantially in accordance with present practices;
(b) during the Contract Period, promptly following receipt give Buyer a copy of
any notice received from any governmental entity with respect to the Property;
and (c) during the Contract Period, negotiate in good faith in order to cause
the delivery of possession of the Property at Closing, extended as the case may
be, to Buyer free and clear of all leases and other agreements relating to
possession of the Property and parties in occupancy pursuant thereto. ARTICLE 5
CONDITION OF TITLE 5.1 Condition of Title. 5.1.1 Buyer will use diligent efforts
to obtain a new title report (the “Title Commitment”) within ten (10) days after
the Effective Date. Upon receipt of the Title 11



--------------------------------------------------------------------------------



 
[ex107013.jpg]
Commitment, Buyer shall order a new survey of the Land and Improvements (the
“Survey”). Buyer will have ten (10) Business Days after its receipt of both the
new Title Commitment and the new Survey, but in no event later than the earlier
of sixty (60) days following the Effective Date or ten (10) Business Days
following receipt of the new Survey in which to notify Seller in writing of any
conditions, defects, encroachments or other objections to title or survey which
are not acceptable to Buyer. Any matter disclosed by the Title Commitment (other
than liens arising through Seller which are removable by the payment of money,
which liens Seller shall be obligated to cure by causing them to be released of
record against title to the Land or by causing the Buyer’s Title Policy to
insure against such liens) or by the new Survey which is not timely specified in
Buyer’s written notice to Seller, shall be deemed “Permitted Exceptions”. Seller
shall have a period of five (5) Business Days after receipt of Buyer’s title
objection letter in which to elect to cure such title objections, provided
however that Seller shall not be obligated to cure or institute any litigation
with respect thereto (other than liens arising through Seller). If Seller elects
to cure such title objections, Seller shall use reasonable efforts to cure such
objections to title or survey by Closing. If Seller elects not to cure such
title objection(s), within five (5) days after Seller’s response, Buyer shall
elect to (i) refuse to purchase the Property and terminate this Agreement and
receive a return of the Deposit; or (ii) waive such objection(s) and purchase
the Property, subject to the objection(s), and without reduction of the Purchase
Price. In the event Buyer fails to deliver notice of its election to Seller,
Buyer shall be deemed to have elected to waive such objection(s). 5.1.2 Buyer
shall have five (5) Business Days after receipt of any updates to the Title
Commitment (including receipt of any documents referenced in such update) to
object to any material adverse matters disclosed therein which were not
disclosed in the previous Title Commitment and are not the result of a survey
delivered to the Title Company after the Contingency Period. The procedure for
objecting to such matters, Seller’s option to cure and Buyer’s right to
terminate this Agreement with respect to any such new material matters shall be
as set forth in subsection 5.1.1 above. ARTICLE 6 ESCROW AND CLOSING 6.1 Escrow
Arrangements. At least one (1) Business Day prior to the Closing Date, Seller
and Buyer shall each deliver escrow instructions consistent with this Agreement
and deposit with the Title Company the funds and documents described below.
6.1.1 Seller shall deposit: (a) a duly executed and acknowledged grant deed in
the form of Exhibit D hereto (the “Deed”); (b) two (2) counterparts of the
Assignment and Assumption of Contracts and Intangible Property (the “Assignment
of Contracts”) in the form of Exhibit E hereto, duly executed by Seller; (c) a
duly executed Affidavit of Non-Foreign Status in the form attached to this
Agreement as Exhibit F (the “Affidavit”); (d) an owner’s affidavit in the form
attached hereto as Exhibit G; 12



--------------------------------------------------------------------------------



 
[ex107014.jpg]
(e) seller’s certification that all representations and warranties made by
Seller under this Agreement are true and correct in all material respects as of
the Closing Date, if accurate or, if not accurate, provide a certification
making such representations and warranties with the required changes and
qualifications, to the extent necessary (the “Seller’s Closing Certificate”);
(f) escrow instructions and an approved preliminary settlement statement
consistent with the terms of this Agreement; and (g) such other documents as
Seller has agreed to provide pursuant to the title objection provisions of
Section 5.1.1 related to the Buyer’s Title Policy to be issued at Closing .
6.1.2 Buyer shall deposit: (a) Immediately available funds in the amount of the
Purchase Price, as adjusted for prorations and credits, less the Deposit
(“Seller’s Funds”), plus sufficient additional funds to pay Buyer’s share of all
Escrow costs and Closing expenses; (b) two (2) counterparts of the Assignment
and Assumption of Contracts, duly executed by Buyer; (c) escrow instructions and
an approved preliminary settlement statement consistent with the terms of this
Agreement; and (d) any other documents as the Title Company reasonably may
require in order to issue Buyer’s Title Policy. 6.2 Closing. Each of Buyer’s and
Seller’s respective escrow instructions shall require the Title Company shall
close the Escrow by recording the Deed in the Alameda County Official Records;
issuing Buyer’s Title Policy to Buyer; delivering to Buyer the Affidavit,
complete counterparts of the Assignment and Assumption of Contracts and
Intangible Property executed by Seller and delivering to Seller by wire
transfer, Seller’s Funds (after adjusting for prorations, Escrow costs and
Closing expenses, Real Estate Compensation payable under Section 8.2, and
complete counterparts of the Assignment and Assumption of Contracts executed by
Buyer. 6.3 Prorations and Credits. 6.3.1 Tax Prorations. Ad valorem taxes,
special taxes and assessments shall be prorated at Closing as of 11:59 p.m. of
the day preceding the Closing Date, based upon the most recent tax bill. If the
amount of the taxes for the year of closing are not available on the Closing
Date, such taxes will be prorated based upon the bill for the immediately
preceding fiscal year. Upon receipt of the final tax bill, the Buyer and Seller
shall reprorate all ad valorem taxes, special taxes and assessments, whereupon
Seller shall pay to Buyer or Buyer shall pay to Seller, as the case may be, all
monies owed thereby. 13



--------------------------------------------------------------------------------



 
[ex107015.jpg]
6.3.2 Other Prorations. Other matters of income and expense, if any, and other
items customarily prorated in transactions of this kind shall be prorated as of
11:59 p.m. of the day preceding the Closing Date. In the event that after
Closing the Seller pays an invoice for services provided for a period of time
that includes the period after Closing under Contracts assumed by the Buyer, the
Seller shall be permitted to reduce the Buyer’s portion of such charges from any
rents collected by Seller after Closing which are attributable to periods
occurring on or after the Closing Date. 6.4 Closing Costs. Seller shall pay
transfer taxes and one-half (1/2) of any Escrow Fees. Buyer shall pay the cost
of the Buyer’s Title Policy, the cost of any physical inspections, and the cost
of any Survey and one-half (1/2) of any Escrow Fees. All other costs of Escrow
and Closing of this transaction shall be allocated in accordance with custom in
Alameda County, California. 6.5 Deliveries Outside of Escrow. Upon the close of
Escrow, Seller shall deliver directly to Buyer: (a) all keys and other access
control devices for the Improvements which are in Seller’s possession, and (b)
all drawings and specifications and warranties is Seller’s possession pertaining
to the Improvements. ARTICLE 7 DEFAULT AND REMEDIES 7.1 Breach by Seller. In the
event of an Event of Default by Seller, Buyer may, at Buyer’s election: (i)
terminate this Agreement and receive a return of the Deposit, and the parties
shall have no further rights or obligations under this Agreement (except which
expressly survive termination); (ii) enforce this Agreement by suit for specific
performance; or (iii) waive such breach and close the purchase contemplated
hereby, notwithstanding such breach. The previous provisions to the contrary
notwithstanding, if the remedy of specific performance is not available to Buyer
due to Seller’s intentional conveyance of all or any portion of the Property,
then Buyer shall have the right to recover from Seller damages in an amount
equal to all actual out of pocket costs and expenses incurred by Buyer in
connection with the transaction contemplated under this Agreement, up to a
maximum amount of Two Hundred Thousand and 00/100 Dollars ($200,000.00). 7.2
Breach by Buyer. In the event of an Event of Default by Buyer, Seller’s sole
legal and equitable remedy (except for breaches related to Buyer’s indemnity and
insurance obligations) shall be to terminate this Agreement and retain the
Deposit as AGREED LIQUIDATED DAMAGES for such breach, and upon Seller’s receipt
of an amount equal to the Deposit, the parties shall have no further rights,
claims, liabilities or obligations under this Agreement (except which expressly
survive termination). 7.3 Post-Closing Breach by Buyer. In the event of a breach
of Buyer’s obligations herein that occurs after Closing, Seller shall have any
and all remedies available at law and in equity. 14



--------------------------------------------------------------------------------



 
[ex107016.jpg]
7.4 Post-Closing Breach by Seller. In the event of a breach of Seller’s
obligations herein that occurs after Closing, Buyer shall have any and all
remedies available at law and in equity, subject to the limitations set forth in
Section 8.17 below. ARTICLE 8 MISCELLANEOUS 8.1 Damage, Destruction or
Condemnation. If, during the Contract Period, there shall be damage or
destruction to the Improvements or if any portion of the Land is taken or
formally threatened by eminent domain, then Seller shall promptly notify Buyer
and the provisions of this Section shall apply. 8.1.1 The parties hereby
acknowledge and agree the Buyer’s intended use of the Land contemplates the
Buyer’s demolition of the existing Improvements. In case of damage or
destruction, any casualty insurance proceeds for damage or destruction during
the Contract Period shall be retained by Seller and Buyer shall receive no
credit against the Purchase Price at Closing and Buyer shall have no claim
against any insurance proceeds. The previous provisions to the contrary
notwithstanding, at Closing, Buyer shall receive a credit against the Purchase
Price in an amount equal to the estimated costs to be incurred by Buyer in
removing and disposing of the debris resulting from damage or destruction of the
improvements by casualty in excess of those that Buyer would have incurred but
for the occurrence of such casualty. In such event, the Buyer and Seller shall
each obtain a reputable third party quote for such work and the credit at
Closing shall be in an amount equal to the average of the two (2) quotes. 8.1.2
In the case of condemnation, all awards for condemnation occurring during the
Contract Period previously received by Seller shall be credited against the
Purchase Price at the Closing. Notwithstanding anything to the contrary
contained in the foregoing, if the value of the Property taken by condemnation
(as estimated by an appraiser mutually acceptable to and compensated jointly by
Buyer and Seller) is greater than Five Hundred Thousand Dollars ($500,000), then
Buyer may terminate this Agreement upon notice given to Seller within ten (10)
Business Days after receipt of such appraisal. Upon such termination, Seller
shall cause the return of the Deposit to Buyer and the parties shall have no
further rights and obligations under this Agreement except those that expressly
survive such termination. If Buyer does not elect to terminate this Agreement,
then Seller shall assign to Buyer all rights to receive an award for such
condemnation. 8.2 Brokerage Commissions. Buyer and Seller acknowledge that
Cushman & Wakefield represents Buyer (“Buyer’s Broker”). Seller shall pay Three
Hundred Fifty Thousand Dollars ($350,000) as a real estate commission to Buyer’s
Broker in connection with the transaction contemplated in this Agreement and One
Hundred Fifty Thousand Dollars ($150,000) as a finder’s fee to PM Ventures, LLC,
dba Terrasset Management Group. Each party hereby agrees to pay any real estate
commission, real estate finder’s fee, real estate acquisition fee or other real
estate brokerage-type compensation (any of the foregoing being “Real Estate
Compensation”) due to any other broker or finder claiming under a valid written
agreement with that party and to indemnify and defend the other against and to
hold the other harmless from any and all loss, cost, liability or expense
(including but not limited to attorneys’ fees and returned commissions)
resulting from any such claim by any person or entity based upon such acts. This
15



--------------------------------------------------------------------------------



 
[ex107017.jpg]
indemnification and defense obligation shall survive the close of the Escrow
contemplated herein and, if such Escrow does not close, the termination of this
Agreement. 8.3 Successors and Assigns. Buyer shall not assign its rights
hereunder except to affiliated entities. An affiliated entity for purposes
hereof shall include any entity which is wholly owned by a party or by a parent
of a party, or any entity in which a party or a parent of a party has an equity
interest and is a general or managing partner/member. The terms and provisions
of this Agreement shall be binding upon and shall inure to the benefit of the
heirs, successors and permitted assigns of the parties. No third parties,
including any brokers or creditors, shall be beneficiaries hereof or entitled to
any rights or benefits hereunder. 8.4 Notices. All notices, consents or other
communications required or permitted under this Agreement shall be in writing,
and shall be personally delivered, sent by internationally recognized overnight
courier and shall be deemed received upon the earlier of (a) if personally
delivered, the date of delivery to the address of the person to receive such
notice, (b) if delivered by overnight courier for next Business Day delivery,
the next Business Day, or (c) if delivered via email, provided that a copy is
also sent by one of the other methods set forth in this Section 8.4 on the same
day. Notice of change of address shall be given by written notice in the manner
detailed in this Section 8.4. Rejection or other refusal to accept or the
inability to deliver because of a change in address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent. Unless changed in accordance herewith, the addresses for
notices given pursuant to this Agreement shall be as follows: To Seller: Equity
One (West Coast Portfolio) LLC c/o Regency Centers, L.P. 2999 Oak Road, Suite
100 Walnut Creek, CA 94597 and to: Burr & Forman, LLP Attention: Timothy F. May,
Esq. 50 North Laura Street, Suite 3000 Jacksonville, FL 32202 If to Buyer: 10x
Genomics, Inc. 6230 Stoneridge Mall Road Pleasanton, CA 94588 with a copy to
(which shall not constitute notice): 10x Genomics, Inc. 6230 Stoneridge Mall
Road Pleasanton, CA 94588 16



--------------------------------------------------------------------------------



 
[ex107018.jpg]
and to (which shall not constitute notice): Farella Braun + Martel LLP 235
Montgomery Street San Francisco, CA 94194 8.5 Time. Time is of the essence of
every provision contained in this Agreement. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is not a Business Day, in which event the period shall run until
the end of the next day which is a Business Day. Unless otherwise set forth in
this Agreement, the last day of any period of time described herein shall be
deemed to end at 5:00 P. M. (Pacific Standard Time or Pacific Daylight Time as
the case may be at the time of delivery of the Notice). 8.6 Incorporation by
Reference. All of the exhibits attached to this Agreement or referred to herein
and all documents in the nature of such exhibits, when executed, are by this
reference incorporated in and made a part of this Agreement. 8.7 Attorneys’
Fees. If any dispute between Buyer and Seller should result in litigation, the
prevailing party, if any, as determined by the court, shall be entitled to
recover in and as part of the judgment or in a separate action all reasonable
costs incurred in connection with such litigation and any appeal therefrom,
including, without limitation, reasonable attorneys’ fees. The obligations of
the parties under this Section shall survive the Closing or the termination of
this Agreement. 8.8 Construction. The parties acknowledge that each party and
its counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto. The captions preceding the text of each
Section are included for convenience of reference only and shall be disregarded
in the construction and interpretation of this Agreement. 8.9 Governing Law.
This Agreement shall be construed and interpreted in accordance with and shall
be governed and enforced in all respects according to the laws of the state
California but without regard to its choice of law rules. 8.10
Counterparts/Signatures. This Agreement may be executed in one or more
counterparts. All counterparts so executed shall constitute one contract,
binding on all parties, even though all parties are not signatory to the same
counterpart. Faxed, emailed, or other form of electronic signature hereon, and
on any exhibit hereto, shall be deemed an original for all purposes. 8.11 Entire
Agreement. This Agreement and the attached exhibits, which are by this reference
incorporated herein and all documents in the nature of such exhibits, when
executed, contain the entire understanding of the parties and supersede any and
all other written or oral 17



--------------------------------------------------------------------------------



 
[ex107019.jpg]
understanding. This Agreement may be amended only by a written agreement so
specifying, executed by both parties. 8.12 No Waiver. The failure by either
party to enforce against the other any term of this Agreement shall not be
deemed a waiver of such party’s right to enforce against the other party the
same or any other term in the future. 8.13 Severability. If any one or more of
the provisions hereof shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision were not herein contained. 8.14 No
Third Party Beneficiaries. The provisions of this Agreement and of the documents
to be executed and delivered at Closing are and will be for the benefit of
Seller and Buyer only and are not for the benefit of any third party, and
accordingly, no third party shall have the right to enforce the provisions of
this Agreement or any of the documents to be executed and delivered at Closing.
8.15 Tax Deferred Exchange. Buyer and/or Seller may structure the transfer of
the Property pursuant to this Agreement as part of tax-deferred exchanges under
Section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”).
Buyer and/or Seller may assign this Agreement to a qualified intermediary
selected by such party, in its sole discretion, to facilitate such party’s Code
Section 1031 exchange transaction. Buyer and Seller shall cooperate with each
other in effecting such transaction or transactions, including, without
limitation, consenting to the assignment of this Agreement to a qualified
intermediary, provided that such exchange transaction, and the related
documentation, shall: (i) not require Buyer or Seller to execute any contract
(other than [A] a typical form of consent to and acknowledgment of such
assignment and [B] as otherwise set forth herein), make any commitment, or incur
any obligations, contingent or otherwise, to third parties which would expand
Buyer’s or Seller’s obligations beyond this Agreement, (ii) not delay the
Closing or the transaction contemplated by this Agreement, or (iii) not require
Buyer or Seller to acquire title to any other property in order to facilitate
the other party’s 1031 exchange transaction. 8.16 Further Assurances. Each party
agrees to perform, execute and deliver, on or after the Closing, such further
actions and documents as may be reasonably necessary or requested to more fully
effectuate the purposes, terms and intent of this Agreement and the conveyances
contemplated herein. 8.17 Survival of Seller’s Representations and Warranties.
The representations and warranties of Seller set forth in this Agreement shall
survive the Closing for a period of two hundred seventy (270) calendar days
following the Closing Date (the “Survival Period”), at which time they will be
of no further force or effect except as hereinafter provided in this Section
8.17. No claim asserted after Closing for a breach of any representation or
warranty of Seller shall be actionable or payable if the breach in question
results from or is based on a condition, state of facts or other matter which
was known to Buyer prior to Closing or disclosed or referenced in this
Agreement, the documents delivered as part of the due diligence documentation.
Seller shall not have any liability to Buyer for a breach of any representation
or warranty (a) unless the valid claims 18



--------------------------------------------------------------------------------



 
[ex107020.jpg]
for all breaches with respect to the Property collectively aggregate more than
Twenty Five Thousand Dollars ($25,000.00), in which event only the amount of
such valid claims in excess of Twenty Five Thousand Dollars ($25,000.00) shall
be actionable, up to the Cap (as defined in this Section 8.17), and (b) unless
written notice containing a description of the specific nature of such breach
shall have been given by Buyer to Seller prior to the expiration of the Survival
Period and an action shall have been commenced and filed by Buyer against Seller
within sixty (60) days after delivery of notice of the alleged breach. As used
herein, the term “Cap” shall mean Five Hundred Thousand Dollars ($500,000) in
the aggregate. In no event whatsoever shall Seller have any liability to Buyer
in excess of the Cap for any claims asserted after Closing for a breach. 8.18
Natural Hazard Disclosure Statement. Buyer and Seller acknowledge that Seller or
Buyer’s Broker may be required to disclose if the Property lies within the
following natural hazard areas or zones: (1) a special flood hazard area
designated by the Federal Emergency Management Agency (Cal. Gov. Code § 8589.3);
(2) an area of potential flooding (Cal. Gov. Code § 8589.4); (3) a very high
fire hazard severity zone (Cal. Gov. Code § 51183.5); (4) a wild land area that
may contain substantial forest fire risks and hazards (Pub. Resources Code §
4136); (5) an earthquake fault zone (Pub. Resources Code § 2621.9); or (6) a
seismic hazard zone (Pub. Resources Code § 2694). Seller may engage the services
of First American Natural Hazard Disclosures (which, in such capacity is herein
called “Natural Hazard Expert”) to examine the maps and other information
specifically made available to the public by government agencies for the purpose
of enabling Seller to fulfill its disclosure obligations with respect to the
foregoing natural hazards and to report the result of its examination to Buyer
and Seller in writing. For the purpose of this Agreement, the provisions of
Civil Code Section 1102.4 regarding the non-liability of each of Seller for
errors or omissions not within in its personal knowledge shall be deemed to
apply and the Natural Hazard Expert shall be deemed to be an expert, dealing
with matters within the scope of its expertise with respect to the examination
and written report regarding the natural hazards referred to above. In no event
shall Seller have any responsibility for matters not actually known to Seller.
THESE HAZARDS MAY LIMIT BUYER’S ABILITY TO DEVELOP THE PROPERTY, TO OBTAIN
INSURANCE, OR TO RECEIVE ASSISTANCE AFTER A DISASTER. THE MAPS ON WHICH THESE
DISCLOSURES ARE BASED ESTIMATE WHERE NATURAL HAZARDS EXIST. THEY ARE NOT
DEFINITIVE INDICATORS OF WHETHER OR NOT A PROPERTY WILL BE AFFECTED BY A NATURAL
DISASTER. BUYER MAY WISH TO OBTAIN PROFESSIONAL ADVICE REGARDING THOSE HAZARDS
AND OTHER HAZARDS THAT MAY AFFECT THE PROPERTY. 8.19 No Recording. Neither this
Agreement nor any memorandum notice or short form hereof shall be recorded. 8.20
Tax Appeals. If any tax reduction proceedings in respect of the Property, (i)
relating to any fiscal years ending prior to the fiscal year in which the
Closing occurs or (ii) relating to the fiscal year in which the Closing occurs,
are pending at the time of Closing, then until the date which is two (2) years
after the Closing Date (the “Tax Proceedings Cutoff Date”) the Seller reserves
and shall have the right to continue to prosecute and/or settle the same,
subject to Buyer’s reasonable approval and ability to participate; provided,
however, that Seller shall not settle any such proceeding that relates to the
taxable year during which the Closing occurs or which could reasonably be
expected to 19



--------------------------------------------------------------------------------



 
[ex107021.jpg]
increase any tax liability with respect to the Property in a taxable period (or
portion thereof) following the Closing Date without Buyer’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Buyer shall reasonably cooperate with Seller in connection with the
prosecution of any such tax reduction proceedings. From and after the Tax
Proceedings Cutoff Date, Buyer shall have the sole right to continue and
prosecute and/or settle any tax reduction proceedings in respect of the
Property. Any refunds or savings (including credits) in the payment of real
property taxes (whether or not resulting from such tax reduction proceedings)
applicable to taxes payable during the period (or portion thereof) prior to the
date of the Closing shall belong to and be the property of Seller, and any
refunds or savings in the payment of taxes applicable to taxes payable from and
after the date of the Closing shall belong to and be the property of Buyer;
provided, however, that if any refund received by the Seller pursuant to this
Section 8.20 creates an obligation to reimburse any Tenants under Leases for any
rents or additional rents paid or to be paid, that portion of such refund equal
to the amount of such required reimbursement (after deduction of allocable
expenses as may be provided in the Lease to such Tenant) shall be paid by Seller
directly to the Tenants entitled thereto. All attorneys’ fees and other expenses
incurred in obtaining such refunds or savings shall be apportioned between
Seller and Buyer in proportion to the gross amount of such refunds or savings
payable to Seller and Buyer, respectively (without regard to any amounts
reimbursable to Tenants); provided, however, that neither Seller nor Buyer shall
have any liability for any such fees or expenses in excess of the refund or
savings paid to such party unless such party initiated such proceeding. All
amounts payable to Buyer shall be paid by Seller within ten (10) business days
after receipt by Seller or its successors or assigns of such refund or savings.
All amounts payable to Seller shall be paid by Buyer within ten (10) business
days after receipt by Buyer or its successors or assigns of such refund or
savings. [Signature page follows.] 20



--------------------------------------------------------------------------------



 
[ex107022.jpg]
IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above. SELLER: BUYER: EQUITY ONE (WEST COAST 10x GENOMICS, INC.,
PORTFOLIO) LLC, a Florida limited liability a Delaware corporation company By:
___/s/ Serge Saxonov___________ By: Regency Centers, L.P. Name: Serge Saxonov a
Delaware limited partnership, its Title: Chief Executive Officer sole member
August 10, 2020 By: Regency Centers Corporation a Florida corporation, its
general partner By: ___/s/ Howard Overton________ Name: Howard Overton Title:
Vice President



--------------------------------------------------------------------------------



 
[ex107023.jpg]
Schedule A Litigation None



--------------------------------------------------------------------------------



 
[ex107024.jpg]
Schedule B List of Contracts Century Lighting and Electric – Lighting Emerald
Landscaping Service – Landscaping Keystone Pest Control – Pest Control Overton
Security - Security Universal Maintenance – Porter, Power Wash, Sweeping



--------------------------------------------------------------------------------



 
[ex107025.jpg]
EXHIBIT A PRELIMINARY TITLE REPORT [Title Report Appendix]



--------------------------------------------------------------------------------



 
[ex107026.jpg]
EXHIBIT B RENT ROLL [Rent Roll Appendix]



--------------------------------------------------------------------------------



 
[ex107027.jpg]
EXHIBIT C DEPOSIT ESCROW INSTRUCTIONS August , 2020 First American Title
Insurance Company 1737 North First Street, Suite 500 San Jose, CA 95112 Re:
Purchase and Sale of Pleasanton Plaza, 1701 Springdale Ave., Pleasanton, Alameda
APN 941-1201-026, Your Escrow No. NCS-1023309-SC Ladies/Gentlemen: EQUITY ONE
(WEST COAST PORTFOLIO) LLC, a Florida limited liability company (“Seller”), and
10x GENOMICS, INC., (“Buyer”), have entered into that certain Agreement for
Purchase and Sale, dated August , 2020 (the “Agreement”), pursuant to which
Seller has agreed to sell and convey to Buyer the real property identified above
(the “Property”), and Buyer has agreed to purchase the Property from Seller. You
have opened the above-referenced Escrow (the “Escrow”) in connection with the
transaction contemplated by the Agreement. Pursuant to the terms of the
Agreement, Buyer is herewith depositing into Escrow Five Hundred Thousand
Dollars ($500,000). Please promptly disburse One Hundred Dollars ($100) to
Seller. The remaining amount is the “Initial Deposit.” Buyer may deposit an
additional Seven Hundred Fifty Dollars ($750,000) pursuant to the terms of the
Agreement, which, upon receipt, shall be deemed the “Additional Deposit”. If, on
or before October 23, 2020, Buyer gives you notice that it is terminating the
Agreement then as soon as possible thereafter, you shall return the Initial
Deposit to Buyer. The Initial Deposit and the Additional Deposit, if received,
and the extension deposit in the amount of $250,000.00, if received, are,
collectively, the “Deposit”. Any amounts held by you in this Escrow as the
Deposit may, at Buyer’s direction, be invested for Buyer’s account and all
interest income shall be reported to Buyer. Upon the closing of this Escrow for
the conveyance of the Property shall be credited against the purchase price for
the Property. Except as otherwise expressly set forth herein, the Deposit and
any addition thereto shall be released to Seller or Buyer only in strict
accordance with the terms of the Agreement and upon consistent written
instructions from both Seller and Buyer. These instructions may be executed in
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument. All notices shall be in
writing, and shall be personally delivered, sent by internationally recognized
overnight courier and shall be deemed received upon the earlier of (a) if
personally delivered, the date of delivery to the address of the person to
receive such notice, (b) if delivered by overnight



--------------------------------------------------------------------------------



 
[ex107028.jpg]
courier for next Business Day delivery, the next Business Day, or (c) if
delivered via email, provided that a copy is also sent by one of the other
methods set forth herein on the same day. Notice of change of address shall be
given by written notice in the manner described herein. Rejection or other
refusal to accept or the inability to deliver because of a change in address of
which no notice was given shall be deemed to constitute receipt of the notice,
demand, request or communication sent. Unless changed in accordance herewith,
the addresses for notices given pursuant to these instructions shall be as
follows: To Seller: Equity One (West Coast Portfolio) LLC c/o Regency Centers,
L.P. 2999 Oak Road, Suite 100 Walnut Creek, CA 94597 and to: Burr & Forman, LLP
Attention: Timothy F. May, Esq. 50 North Laura Street, Suite 3000 Jacksonville,
FL 32202 If to Buyer: 10x Genomics, Inc. 6230 Stoneridge Mall Road Pleasanton,
CA 94588 with a copy to (which shall not constitute notice): 10x Genomics, Inc.
6230 Stoneridge Mall Road Pleasanton, CA 94588 and to (which shall not
constitute notice): Farella Braun + Martel LLP 235 Montgomery Street San
Francisco, CA 94194 [signatures on following page]



--------------------------------------------------------------------------------



 
[ex107029.jpg]
By signing below you hereby acknowledge the terms contained herein and agree to
proceed strictly in accordance herewith. Sincerely, BUYER: SELLER: 10x GENOMICS,
INC., EQUITY ONE (WEST COAST PORTFOLIO) a Delaware corporation LLC, a Florida
limited liability company By:___________________________ By: Regency Centers,
L.P. Name: ________________________ a Delaware limited partnership Title:
_________________________ sole member By: Regency Centers Corporation a Florida
corporation general partner By: ___________________________ Name: Howard Overton
Title: Vice President AGREED AND ACKNOWLEDGED: FIRST AMERICAN TITLE INSURANCE
COMPANY By: ___________________________________ Name:
________________________________ Its: ___________________________________



--------------------------------------------------------------------------------



 
[ex107030.jpg]
EXHIBIT D DEED Recorded at Request of and When Recorded Mail to: Attn:
_________________________ Mail Tax Statements to: Attn:
_________________________ APN: 941-1201-026 GRANT DEED The undersigned grantor
declares: Documentary transfer tax is $____________, computed on full value of
property conveyed. EXEMPT FROM BUILDING HOMES AND JOBS ACTS FEE PER GOVERNMENT
CODE 27388.1(a)(2) FOR A VALUABLE CONSIDERATION, receipt of which is hereby
acknowledged, EQUITY ONE (WEST COAST PORTFOLIO) LLC, a Florida limited liability
company, (“Grantor”), does hereby grant and convey to
__________________________________ (“Grantee”), the following described real
property (the “Property”) situated in City of Pleasanton, Alameda County,
California: SEE EXHIBIT A ATTACHED HERETO AND BY THIS REFERENCE MADE A PART
HEREOF together with any improvements, buildings, structures and fixtures
located thereon; all easements, if any, benefiting the Property; all rights,
benefits, privileges, and appurtenances pertaining to the Property, if any,
including the right, title and interest of Grantor in and to any property lying
in or under the bed of any street, alley, road or right of way, open or
proposed, abutting or adjacent to the Property; the strips, gaps or gores, if
any, between the Property and abutting property; any water, water rights, oil,
gas or other mineral interest in, on, under or above the Property, including
water rights appurtenant to the Property pursuant to a certificate of
grandfathered water rights, if any; and all rights and interests to receive any
condemnation awards from any condemnation proceedings pertaining to the
Property, sewer rights, water courses, wells, ditches and flumes located on or
appurtenant to the Property.



--------------------------------------------------------------------------------



 
[ex107031.jpg]
SUBJECT TO all non-delinquent taxes and other assessments, reservations in
patents and all easements, rights-of-way, covenants, conditions, and
restrictions of record and all other matters of record. AND GRANTOR hereby binds
itself and its successors to warrant and defend the title against all of the
acts of Grantor and no other, subject to the matters set forth above. IN WITNESS
WHEREOF, the said grantor has caused this instrument to be executed in its name
by its duly authorized representative the day and year first above written.
EQUITY ONE (WEST COAST PORTFOLIO) LLC a Florida limited liability company By:
Regency Centers, L.P. a Delaware limited partnership sole member By: Regency
Centers Corporation a Florida corporation general partner By:
___________________________ Name: ________________________ Title:
_________________________



--------------------------------------------------------------------------------



 
[ex107032.jpg]
Exhibit A to Grant Deed Legal Description of Real Property Real property in the
City of Pleasanton, County of Alameda, State of California, described as
follows: PARCEL 5, PARCEL MAP 2510, FILED MAY 25, 1978, BOOK 102 OF MAPS, PAGES
31 AND 32, ALAMEDA COUNTY RECORDS. APN: 941-1201-026



--------------------------------------------------------------------------------



 
[ex107033.jpg]
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
State of California County of _______________________ On __________________,
201_ before me, ______________________________________, Notary Public,
personally appeared ______________________________________________, who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument. I
certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct. WITNESS my hand and official seal.
________________________________________ Signature of Notary Public (Notary
Seal)



--------------------------------------------------------------------------------



 
[ex107034.jpg]
EXHIBIT E FORM OF ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS AND INTANGIBLE
PROPERTY ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS AND INTANGIBLE PROPERTY
(this “Assignment”) made as of ______________, 20__, by and between EQUITY ONE
(WEST COAST PORTFOLIO) LLC a Florida limited liability company (“Assignor”), and
______________________________, a _____________________________ (“Assignee”). W
I T N E S S E T H: [WHEREAS, 10x Genomics, Inc., a Delaware corporation
(“Original Buyer”), and Assignor entered into that certain Agreement for
Purchase and Sale dated _________________ (the “Contract”), covering the
Premises (as hereinafter defined); and] [WHEREAS, Original Buyer assigned its
rights under the Contract to Assignee; and] WHEREAS, Assignor has simultaneously
herewith conveyed to the Assignee all of Assignor’s right, title and interest in
and to the premises known as premises known as Pleasanton Plaza, 1701 Springdale
Avenue, Pleasanton, Alameda County, California, as more particularly described
in Exhibit A attached hereto (the “Premises”), and in connection therewith,
Assignor has agreed to assign to Assignee all of Assignor’s right, title and
interest in and to those service contracts referenced on the schedule attached
as Exhibit B hereto (collectively, the “Contracts”), and the intangible personal
property owned by Seller and related to the Land and the Improvements,
including, without limitation, to the extent assignable: surveys, drawings and
specifications for the Improvements, if any; warranties and guaranties, if any;
Seller’s interest in any and all certificates of occupancy, governmental
permits, approvals and licenses; claims against tenants for reimbursements; and
any declarant or other related rights or interests under any declarations and
other instruments that encumber title to the Premises (the “Intangible
Property”). The previous provisions to the contrary notwithstanding, the term
Intangible Property shall specifically exclude all entrance, exit and leasing
signs referencing “Regency”, “Regency Centers” or affiliated entities. Terms not
otherwise defined herein have the meanings given in the Contract. NOW,
THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows: 1. Assignor hereby
assigns unto Assignee, all of the right, title and interest of Assignor in and
to the Contracts and the Intangible Property; TO HAVE AND TO HOLD the same unto
Assignee, its successors and assigns from and after the date hereof, subject to
the terms, covenants and conditions of the Contracts. 2. Assignee assumes the
performance of all of the obligations of Assignor under the Contracts to be
performed from and after the date hereof. Other than the Contracts, Assignor
does hereby represent and warrant to Assignee that neither Assignor nor its
managing agent is party to



--------------------------------------------------------------------------------



 
[ex107035.jpg]
any service, maintenance, management, utility, marketing, advertising or other
such contracts or agreements in force or effect with respect to the Premises.
Assignee agrees to indemnify, protect, defend and hold Assignor harmless from
and against any and all claims, demands, liabilities, losses, costs, damages or
expenses including, without limitation, reasonable attorneys’ fees and costs
(collectively, “Claims”) arising out of or resulting from any breach or default
by Assignee in its obligations under the terms of the Contracts from and after
the date hereof. 3. Assignor hereby agrees to indemnify, protect, defend and
hold Assignee harmless from and against any and all Claims arising out of or
resulting from any breach or default by Assignor in its obligations under the
terms of the Contracts prior to the date hereof. 4. This Assignment shall be
binding on and inure to the benefit of the parties hereto, their heirs,
executors, administrators, successors in interest and assigns. 5. If any dispute
between Assignor and Assignee should result in litigation, the prevailing party,
if any, as determined by the court, shall be entitled to recover in and as part
of the judgment or in a separate action all reasonable costs incurred in
connection with such litigation and any appeal therefrom, including, without
limitation, reasonable attorneys’ fees 6. This Assignment may be executed in
separate counterparts, which, together, shall constitute one and the same fully
executed Assignment. Delivery of an executed counterpart of a signature page of
this Assignment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed original counterpart of this Assignment. IN
WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written. ASSIGNOR: EQUITY ONE (WEST COAST PORTFOLIO) LLC, a Florida
limited liability company By: Regency Centers, L.P. a Delaware limited
partnership sole member By: Regency Centers Corporation a Florida corporation
general partner By: ____________________________ Name:
__________________________ Title: ___________________________



--------------------------------------------------------------------------------



 
[ex107036.jpg]
ASSIGNEE: By: Name: Its: List of Exhibits: Exhibit A - Legal Description of the
Property Exhibit B - List of Service Contracts



--------------------------------------------------------------------------------



 
[ex107037.jpg]
Exhibit A - Legal Description of the Property Real property in the City of
Pleasanton, County of Alameda, State of California, described as follows: PARCEL
5, PARCEL MAP 2510, FILED MAY 25, 1978, BOOK 102 OF MAPS, PAGES 31 AND 32,
ALAMEDA COUNTY RECORDS. APN: 941-1201-026



--------------------------------------------------------------------------------



 
[ex107038.jpg]
Exhibit B - List of Service Contracts



--------------------------------------------------------------------------------



 
[ex107039.jpg]
EXHIBIT F CERTIFICATE OF NON-FOREIGN STATUS Section 1445 of the Internal Revenue
Code provides that a buyer of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform buyer that a withholding of tax is
not required upon the disposition of a U.S. real property interest by EQUITY ONE
(WEST COAST PORTFOLIO) LLC, a Florida limited liability company (“Seller”), the
undersigned hereby certifies the following on behalf of Seller: 1. Seller is not
a foreign corporation, foreign partnership, foreign trust or foreign estate (as
those terms are defined in the Internal Revenue Code and Income Tax
Regulations); 2. Seller is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii); 3. Seller’s U.S. employer identification number
is______________; and 4. Seller’s office address is Seller understands that this
certification may be disclosed to the Internal Revenue Service by buyer and that
any false statement contained herein could be punished by fine, imprisonment, or
both. Under penalty of perjury I declare that I have examined this certificate
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Seller. Dated: ___________________, 201_. EQUITY ONE (WEST COAST PORTFOLIO) LLC
a Florida limited liability company By: Regency Centers, L.P. a Delaware limited
partnership sole member By: Regency Centers Corporation a Florida corporation
general partner By: ___________________________ Name: ________________________
Title: _________________________



--------------------------------------------------------------------------------



 
[ex107040.jpg]
EXHIBIT H OWNER’S NO LIEN AND POSSESSION AFFIDAVIT STATE OF COUNTY OF Before me,
the undersigned authority, this day personally appeared (“Affiant”), who being
by me first duly sworn, deposes and says: 1. Affiant has personal knowledge of
the facts that are sworn to in this affidavit, and Affiant is fully authorized
and qualified to make this affidavit. 2. Affiant is the (the “Owner”), and is
authorized to make this Affidavit on its behalf. 3. In accordance with Section
1445 of the Internal Revenue Code, as amended (the “Code”) and under the
penalties of perjury, Affiant makes the following statements: (a) Owner’s United
States address is: (b) Owner is not a “foreign person,” as such term is defined
in Section 1445(f) of the Code; (c) Owner’s tax identification number is: ; and
(d) Affiant understands that this Affidavit may be disclosed to the Internal
Revenue Service. 4. The Owner is the owner of that certain real property located
in , as more particularly described on Exhibit “A” attached hereto and by
reference made a part hereof (the “Property”). 5. Owner has not granted any
reservations for State Road rights-of-way or for oil, gas or mineral rights
within the Property, and to the best of Affiant’s knowledge there exist no
reservations for State Road rights-of-way or for oil, gas or mineral rights
within the Property, other than as shown by the public records of
___________________. 6. There have been no improvements, alterations or repairs
made by Owner to the Property within the past one hundred twenty (120) days for
which the cost, or any part thereof, remain unpaid. 7. There are no construction
liens against the Property, or any part thereof, which liens would have been
created or incurred by virtue of an obligation of the Owner, and no contractor,
subcontractor, laborer, or materialman, engineer, land engineer, surveyor or any
other party



--------------------------------------------------------------------------------



 
[ex107041.jpg]
entitled to a lien has any lien or right to lien against the Property, or any
part thereof, by virtue of any unpaid obligation created or incurred by the
Owner. No Notice of Commencement presently affecting the Property has been filed
in the public records of or posted on the Property. 8. There are no claims,
demands, contract rights, liens or judgments outstanding against the Property
and the Owner is not indebted to anyone for the Property. 9. There are no
easements or claims of easements on the Property not shown on the public records
of . 10. There are no outstanding rights or claims of any parties in possession
of the Property not shown on the public records of , and that there are no
parties other than the Owner and its tenants in possession of the Property as
follows: See list of tenants attached hereto as Exhibit “B” 11. There are no
outstanding taxes or special assessments, which are not shown as existing liens
by the public records of . 12. Other than as set forth in the leases or in
recorded documents, there are no rights of first refusal or options to purchase
all or any part of the Property. 13. This Affidavit is made for the purpose of
inducing to issue its policies of title insurance including endorsements and, if
applicable, to eliminate certain standard exceptions. In addition, this
Affidavit is made for the purpose of inducing to act as escrow or closing agent
and then to disburse any funds held as escrow or closing agent. Owner hereby
indemnifies and agrees to save harmless , and its agent against any damage or
expense, including attorney fees, sustained as a result of any of the foregoing
matters not being true and accurate. Dated , 20___.



--------------------------------------------------------------------------------



 
[ex107042.jpg]
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
State of California County of _______________________ On __________________,
201_ before me, ______________________________________, Notary Public,
personally appeared ______________________________________________, who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument. I
certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct. WITNESS my hand and official seal.
________________________________________ Signature of Notary Public (Notary
Seal)



--------------------------------------------------------------------------------



 
[ex107043.jpg]
GAP INDEMNITY AGREEMENT WHEREAS, FIRST AMERICAN TITLE INSURANCE COMPANY,
hereinafter referred to as the “Company” has been requested to issue its title
insurance policy or policies or commitments hereinafter referred to as the
“Title Insurance Policy”, to . See Exhibit “A” attached hereto and made a part
hereof (the “Property”). AND WHEREAS, the Company is unwilling to issue said
Title Insurance Policy until the closing instrument(s) under which the insured
acquires an interest in the Property is/are filed for record in the appropriate
recording office(s); NOW THEREFORE it is agreed that in consideration of the
Company issuing its Title Insurance Policy without making exception therein of
matters which may arise between the most recent effective date of the title
commitment (the last date upon which the search of title is effective) and the
date the documents creating the interest being insured have been filed for
record and which matters may constitute an encumbrance on or affect said title,
the undersigned agrees to promptly defend, remove, bond or otherwise dispose of
any encumbrance, lien or objectionable matter to title (collectively,
“Objection(s) to Title”) which may arise or be filed, as the case may be,
against the Property arising through Indemnitor during the period of time
between the most recent effective date of title commitment and date of recording
of all closing instruments, and to hold harmless and indemnify the Company
against all expenses, costs and reasonable attorneys’ fees which may arise out
of its failure to so remove, bond or otherwise dispose of any said objection(s)
to title, to the extent arising through Indemnitor. The undersigned covenants
and agrees to pay the Company all amounts so expended on demand. IN WITNESS
WHEREOF, the undersigned executed this Gap Indemnity Agreement on this ______
day of _____________, 20__. EQUITY ONE (WEST COAST PORTFOLIO) LLC a Florida
limited liability company By: Regency Centers, L.P. a Delaware limited
partnership sole member By: Regency Centers Corporation a Florida corporation
general partner By: ___________________________ Name: ________________________
Title: _________________________



--------------------------------------------------------------------------------



 